Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Misung Lee on 02/11/2022.

The application has been amended as follows: 

1. An interactive educational guide module for a virtual storage system in data communication with a user computing device via a communication network, the virtual storage system comprising:
an interface for interfacing with an external system over the communication network, and for providing a secure connection to the virtual storage system; 
at least one processor configured to: 
receive from the user computing device, a selection of an education guide corresponding to the virtual storage system, 
perform at least one instructional guide operation to instruct about operation of the virtual storage system, wherein the at least one instructional guide operation comprises instructions for at least one of sharing an electronic document within the virtual storage system with a third party, or sharing access to the virtual storage system with the third party, wherein the sharing an electronic document within the virtual storage system or the access to the virtual storage system comprises:

determining an expiration period for the share link to the electronic document or to the access to the virtual storage system, wherein the expiration period adjusts how long the share link allows access to the electronic document or the virtual storage system,
control an operation of the virtual storage system in response to an input from the user computing device while performing the at least one instructional guide operation, wherein the input indicates a selection to perform the operation of the virtual storage system in accordance with the at least one instructional guide operation, and
calculate education guide points for the user, upon completing the at least one instructional guide operation within the virtual storage system, and
perform a reward operation to provide a reward to the user when a reward system is selected, wherein the reward operation comprises:
displaying at least one question to the user, the at least one question including the user’s family status, housing status, or business status, 
receiving information input by the user as an answer to the at least one question,
processing the information received,
determining a type of an electronic document for the reward operation based on a context of the processed information, and
generating and displaying a plurality of operations, the plurality of operations being tasks for using the determined type of the electronic document and performed within the virtual storage system; and
performing a reward operation to provide a reward to the user when a reward system is selected, wherein the reward operation comprises:
displaying at least one question to the user, the at least one question including the user’s family status, housing status, or business status,
receiving information input by the user as an answer to the at least one question,
processing the information received,
determining a type of an electronic document for the reward operation based on a context of the processed information, and
generating and displaying a plurality of operations, the plurality of operations being tasks for using the determined type of the electronic document and performed within the virtual storage system;
a system memory and a plurality of redundant storage devices, the system memory configured to store the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created, and each of the plurality of redundant storage devices configured to store, in a redundant manner, the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created stored in the system memory via mirroring the system memory or remote copy, thereby enabling the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created to be duplicated and preventing data loss.

9. An interactive method to implement an educational guide module within a virtual storage system comprising at least one processor in data communication via a communication network with a user computing device, a system memory, and a plurality of redundant storage devices, the method comprising:
interfacing with an external system over the communication network and providing a secure connection to the virtual storage system;
receiving a selection of an education guide corresponding to the virtual storage system from the user computing device;
performing at least one instructional guide operation to instruct about operation of the virtual storage system, wherein the at least one instructional guide operation comprises instructions for at least one of sharing an electronic document within the virtual storage system with a third party, or sharing access to the virtual storage system with the third party, and wherein the sharing an electronic document within the virtual storage system or the access to the virtual storage system comprises: 

determining an expiration period for the share link to the electronic document or to the access to the virtual storage system, wherein the expiration period adjusts how long the share link allows access to the electronic document or the virtual storage system;
controlling an operation of the virtual storage system in response to an input from the user computing device while performing the at least one instructional guide operation, wherein the input indicates a selection to perform the operation of the virtual storage system in accordance with the at least one instructional guide operation;
calculating one or more education guide points, upon completing the at least one instructional guide operation within the virtual storage system;
performing a reward operation to provide a reward to the user when a reward system is selected, wherein the reward operation comprises:
displaying at least one question to the user, the at least one question including the user’s family status, housing status, or business status,
receiving information input by the user as an answer to the at least one question,
processing the information received,
determining a type of an electronic document for the reward operation based on a context of the processed information, and
generating and displaying a plurality of operations, the plurality of operations being tasks for using the determined type of the electronic document and performed within the virtual storage system;
storing at the system memory the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created; and 
storing at each of the plurality of redundant storage devices, in a redundant manner, the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created stored in the system memory via mirroring the system memory or remote copy, thereby 

16.  A non-transitory computer readable medium storing computer executable instructions that, when executed, cause a computing device to perform an interactive method of implementing an educational guide module within a virtual storage system including at least one processor in data communication via a communication network with a user computing device, a system memory, and a plurality of redundant storage devices, the interactive method comprising:
interfacing with an external system over the communication network and providing a secure connection to the virtual storage system;
receiving a selection of an education guide corresponding to the virtual storage system from the user computing device; 
performing at least one instructional guide operation to instruct about operation of the virtual storage system, wherein the at least one instructional guide operation comprises instructions for at least one of sharing an electronic document within the virtual storage system with a third party, or sharing access to the virtual storage system with the third party, wherein the sharing an electronic document within the virtual storage system or the access to the virtual storage system comprises:
creating a share link to the electronic document within the virtual storage system or a share link to the access to the virtual storage system, wherein the share link enables the third party to access the electronic document or the virtual storage system, and
determining an expiration period for the share link to the electronic document or to the access to the virtual storage system, wherein the expiration period adjusts how long the share link allows access to the electronic document or the virtual storage system; 
controlling an operation of the virtual storage system in response to an input from the user computing device while performing the at least one instructional guide operation, wherein the input from the user computing device indicates a selection to perform the operation of the virtual storage system in accordance with the at least one instructional guide operation;

performing a reward operation to provide a reward to the user when a reward system is selected, wherein the reward operation comprises:
displaying at least one question to the user, the at least one question including the user’s family status, housing status, or business status,
receiving information input by the user as an answer to the at least one question,
processing the information received,
determining a type of an electronic document for the reward operation based on a context of the processed information, and
generating and displaying a plurality of operations, the plurality of operations being tasks for using the determined type of the electronic document and performed within the virtual storage system;
storing, at the system memory, the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created; and 
storing, at each of the plurality of redundant storage device, in a redundant manner, the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created stored in the system memory via mirroring the system memory or remote copy, thereby enabling the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created to be duplicated and preventing data loss.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A.	Claims 1-20 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.

B.	Claim 1 is amended to recite features of “An interactive educational guide module for a virtual storage system in data communication with a user computing device via a communication network, the virtual storage system comprising:
an interface for interfacing with an external system over the communication network, and for providing a secure connection to the virtual storage system; 
at least one processor configured to: 
receive from the user computing device, a selection of an education guide corresponding to the virtual storage system, 
perform at least one instructional guide operation to instruct about operation of the virtual storage system, wherein the at least one instructional guide operation comprises instructions for at least one of sharing an electronic document within the virtual storage system with a third party, or sharing access to the virtual storage system with the third party, wherein the sharing an electronic document within the virtual storage system or the access to the virtual storage system comprises:
creating a share link to the electronic document within the virtual storage system or a share link to the access to the virtual storage system, wherein the share link enables the third party to access the electronic document or the virtual storage system, and
determining an expiration period for the share link to the electronic document or to the access to the virtual storage system, wherein the expiration period adjusts how long the share link allows access to the electronic document or the virtual storage system,
control an operation of the virtual storage system in response to an input from the user computing device while performing the at least one instructional guide operation, wherein the input indicates a selection to perform the operation of the virtual storage system in accordance with the at least one instructional guide operation, and
calculate education guide points for the user, upon completing the at least one instructional guide operation within the virtual storage system, and
perform a reward operation to provide a reward to the user when a reward system is selected, wherein the reward operation comprises:
displaying at least one question to the user, the at least one question including the user’s family status, housing status, or business status, 
receiving information input by the user as an answer to the at least one question,
processing the information received,
determining a type of an electronic document for the reward operation based on a context of the processed information, and
generating and displaying a plurality of operations, the plurality of operations being tasks for using the determined type of the electronic document and performed within the virtual storage system; and
performing a reward operation to provide a reward to the user when a reward system is selected, wherein the reward operation comprises:
displaying at least one question to the user, the at least one question including the user’s family status, housing status, or business status,
receiving information input by the user as an answer to the at least one question,
processing the information received,
determining a type of an electronic document for the reward operation based on a context of the processed information, and
generating and displaying a plurality of operations, the plurality of operations being tasks for using the determined type of the electronic document and performed within the virtual storage system;
a system memory and a plurality of redundant storage devices, the system memory configured to store the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created, and each of the plurality of redundant storage devices configured to store, in a redundant manner, the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created stored in the system memory via mirroring the system memory or remote copy, thereby enabling the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created to be duplicated and preventing data loss.” Claims 9, and 15 recite similar elements. No cited references found .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621